DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-22 are pending in this Office Action.
Claim 21 is amended.
Claims 1-22 are rejected. This rejection is FINAL.

Response to Arguments
Applicant's arguments filed 05/17/2022 regarding claim 1 in the remarks (pages 8-11), have been fully considered but they are not persuasive. Applicant’s arguments regarding claim 21 in the remarks (pages 11-12), have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Publication 2003/0070063) [Applicant’s IDS] in view of Narasimhan et al. (U.S. Publication 2012/0179802).
As per claim 1, Boyle disclose a method of provisioning an on-premise device within an on-premise communications network, the method comprising:
connecting, via a network connection, an on-premise gateway system in the on-premise communications network with an off-premise device provisioning service system in an off-premise communications network (On-premise will be taught later. Boyle: paragraph 0025 and fig. 3A;  the provisioning server is a distributed server connectable to multiple cable modems or other customer provided equipment (CPE)….a central server to which the provisioning server connects…paragraph 0028; central server in one embodiment is a remote server (i.e. off-premise device));
communicating one or more device provisioning records between the off-premise device provisioning service system and an on-premise device provisioning service of the on-premise gateway system via the network connection (On-premise will be taught later. Boyle: paragraph 0025 and fig. 1; The provisioning server stores configuration files (i.e. records) created from configuration profile information that is stored on a central server to which the provisioning server connects);
disconnecting the network connection between the on-premise communications network and the off-premise communications network (On-premise will be taught later. Boyle: paragraph 0004; a central server storing configuration profiles and configuration information is not available, for example situations in which a power outage has occurred or a communication line has been cut…paragraph 0028 and fig. 2 – step 204; If the central server is not available…paragraph 0033; the directory server and the DHCP server are maintained at different locations and by different entities. The DHCP server relies on the directory server for configuration files, but stores known good files locally so that in the event of unavailability of the directory server, a request for configuration information from a cable modem or other CPE requiring configuration information is still granted…paragraph 0038; If the directory server is unavailable, no response is received, or information relating to the unavailability of the directory server is received. When no information or an unavailable signal is received from the directory server, the program retrieves a known good configuration file from local storage, either on a hard drive or other mass storage of the provisioning server);
responding to a discovery request received from the on-premise device via the on-premise communications network, while the network connection is disconnected (On-premise will be taught later. Boyle: paragraph 0032 and figs. 3B-3C; If the central server is not available, a refusal (370) or no message at all is received from the central server. At this point, if a cable modem profile is not received from the directory server 310, then a locally cached copy of the last known configuration file created from a cable modem profile received from the directory server 310 is retrieved from local storage…Once the last known configuration has been retrieved locally, the DHCP server 306 sends a DHCP offer (358) to the cable modem 302…paragraph 0038; If the directory server is unavailable, no response is received, or information relating to the unavailability of the directory server is received. When no information or an unavailable signal is received from the directory server, the program retrieves a known good configuration file from local storage, either on a hard drive or other mass storage of the provisioning server);
receiving, at the on-premise device provisioning service of the on-premise gateway system, a provisioning request from the on-premise device via the on-premise communications network, while the network connection is disconnected, responsive to the responding operation (On-premise will be taught later. Boyle: paragraph 0028 and figs. 2 and 3C; Method 200 comprises an access device contacting a local server connected to a central server for a configuration file in block 202, and determining in block 204 whether the central server is available…paragraph 0032; Once the DHCP offer has been received by the cable modem 302, the cable modem sends a DHCP request message (360) confirming receipt of the offer, requesting access given the IP address, subnet mask, DNS, and gateway interface address…paragraph 0038; If the directory server is unavailable, no response is received, or information relating to the unavailability of the directory server is received. When no information or an unavailable signal is received from the directory server, the program retrieves a known good configuration file from local storage, either on a hard drive or other mass storage of the provisioning server); and
provisioning, by the on-premise device provisioning service of the on-premise gateway system, the on-premise device based on the one or more provisioning records, while the network connection is disconnected, responsive to receiving the provisioning request (On-premise will be taught later. Boyle: paragraph 0028 and figs. 2 and 3C; If the central server is not available, a known configuration file is retrieved from a secondary location in block 208…paragraph 0032; Once the request is made and acknowledged, the cable modem 302 obtains the locally retrieved configuration file (372) having the transmitted locally retrieved configuration file…paragraph 0038; If the directory server is unavailable, no response is received, or information relating to the unavailability of the directory server is received. When no information or an unavailable signal is received from the directory server, the program retrieves a known good configuration file from local storage, either on a hard drive or other mass storage of the provisioning server).
However Boyle does not explicitly mention on-premise.
However Narasimhan teaches:
on-premise (Narasimhan: paragraph 0041 and fig. 1A;  teaches that user devices 126 and corporate resources and servers 122 are customer premises 120 (i.e. on-premise) and external network 130 (i.e. off-premise)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Narasimhan with the teachings as in Boyle. The motivation for doing so would have been for providing a cloud extension agent on a customer premise for interfacing, via an outbound secure connection, cloud based services (Narasimhan: paragraph 0009).
As per claim 2, the modified Boyle teaches the method of claim 1, wherein the operations of responding to the discovery request, receiving the provisioning request, and provisioning the on-premise device occur before the communicating operation and the disconnecting operation (Boyle: paragraph 0032 and fig. 3C; If the central server is not available, a refusal (370) or no message at all is received from the central server… the cable modem sends a DHCP request message (360) confirming receipt of the offer, requesting access given the IP address, subnet mask, DNS, and gateway interface address. If this message sent to the DHCP server 306 from the cable modem 302 contains the proper information, that is the information transmitted in the DHCP offer, the DHCP server 306 acknowledges the request (362). Once the request is made and acknowledged, the cable modem 302 obtains the locally retrieved configuration file (372) having the transmitted locally retrieved configuration file).
Regarding claims 8-9, they are substantially similar to claims 1-2, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
Regarding claims 15-16, they are substantially similar to claims 1-2, respectively, and are rejected in the same manner, the same arts and reasoning applying.
	As per claim 22, the modified Boyle teaches the method of claim 1, further comprising: provisioning, by the off-premise provisioning service, the on-premise device to access off-premise resources while the network connection is connected (Boyle: paragraph 0007; retrieving a new configuration profile for the access device if the central server is available…paragraph 0030; a process of creating a configuration file for an access device in which a central server is available. When a user wishes to access the communications network to which it is connected, it sends a request (350) to a dynamic host configuration protocol (DHCP) server 306 for configuration information. The request is received at a cable modem termination system (CMTS) 308. The CTMS inserts a gateway interface address and forwards the request 3(52) to the DHCP server 306. The DHCP receives the request, and attempts to retrieve a cable modem profile (354) for creating a configuration file from a directory server 310. If the directory server is available, a cable modem profile is retrieved (356) from the directory server 310.  The configuration file (resource) is retrieved from the central server (remote server) when the central server is available (connected), otherwise the configuration file is retrieved from a local storage).

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Publication 2003/0070063) [Applicant’s IDS], in view of Narasimhan et al. (U.S. Publication 2012/0179802), and further in view of Worsley (U.S. Patent No. 9,064,117) [Applicant’s IDS].
 As per claim 3, the modified Boyle teaches the method of claim 1.
However the modified Boyle does not explicitly mention wherein the operations of responding to the discovery request, receiving the provisioning request, and provisioning the on-premise device occur after the communicating operation and the disconnecting operation.
However Worsley teaches:
wherein the operations of responding to the discovery request, receiving the provisioning request, and provisioning the on-premise device occur after the communicating operation and the disconnecting operation (Worsley: col. 11, lines 5-7; The communicating 304 may, alternatively or additionally, be performed before, during, and/or after the connection of the provisioning device 102 to the target computer 106).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Worsley with the teachings as in Boyle. The motivation for doing so would have been in order to provision computers in network environments that are not yet secure, or that have limited operational capabilities (Worsley: col. 1, lines 22-24).
As per claim 4, the modified Boyle teaches the method of claim 1.
However the modified Boyle does not explicitly mention authenticating the on-premise device using the one or more device provisioning records via the on-premise communications network.
However Worsley teaches:
authenticating the on-premise device using the one or more device provisioning
records via the on-premise communications network (Worsley: col. 4, lines 45-48; target computers attempting to provision themselves from the provisioning service/authority 104 may need to authenticate with the provisioning service/authority 104 prior to provisioning).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Worsley with the teachings as in Boyle. The motivation for doing so would have been in order to provision computers in network environments that are not yet secure, or that have limited operational capabilities (Worsley: col. 1, lines 22-24).
As per claim 5, the modified Boyle teaches the method of claim 1.
However the modified Boyle does not explicitly mention registering a cryptographic identity of the on-premise device to access one or more in-gateway solutions.
However Worsley teaches:
registering a cryptographic identity of the on-premise device to access one or more in-gateway solutions (Worsley: col. 7, lines 25-30; the authorization logic may provide an identification of the target computer 106 to the provisioning service/authority 104, and may receive in return an authorization to provision the target computer 106 as well as a designation of a particular boot image 134 that should be provided to the target computer 106…col. 7, lines 42-47; the provisioning device 102 may notify the provisioning service/authority 104 that certain credentials have been issued to a target computer 106, and may also provide an identification of the target computer 106 such as a MAC (media access control) address of the target computer 106…col. 10, lines 9-12; Security measures, including authentication and encryption procedures, may be used to ensure that only authorized devices are able to access the provisioning service/authority 104…col. 11, lines 38-42; An action 308 comprises identifying the connected target computer 106. For example, the target computer 106 may be configured to boot from the connected provisioning device 102, and during this process may report its MAC address or some other identifier to the provisioning device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Worsley with the teachings as in the modified Boyle. The motivation for doing so would have been in order to provision computers in network environments that are not yet secure, or that have limited operational capabilities (Worsley: col. 1, lines 22-24).
As per claim 6, the modified Boyle teaches the method of claim 1.
However the modified Boyle does not explicitly mention registering a cryptographic identity of the on-premise device to access one or more on-premise solutions external to the on-premise gateway system, wherein the one or more on-premise solutions are communicatively coupled to the on-premise gateway system by the on-premise communications network.
However Worsley teaches:
registering a cryptographic identity of the on-premise device to access one or more on-premise solutions external to the on-premise gateway system, wherein the one or more on-premise solutions are communicatively coupled to the on-premise gateway system by the on-premise communications network (Worsley: col. 7, lines 25-30; the authorization logic may provide an identification of the target computer 106 to the provisioning service/authority 104, and may receive in return an authorization to provision the target computer 106 as well as a designation of a particular boot image 134 that should be provided to the target computer 106…col. 7, lines 42-47; the provisioning device 102 may notify the provisioning service/authority 104 that certain credentials have been issued to a target computer 106, and may also provide an identification of the target computer 106 such as a MAC (media access control) address of the target computer 106…col. 10, lines 9-12; Security measures, including authentication and encryption procedures, may be used to ensure that only authorized devices are able to access the provisioning service/authority 104…col. 11, lines 38-42; An action 308 comprises identifying the connected target computer 106. For example, the target computer 106 may be configured to boot from the connected provisioning device 102, and during this process may report its MAC address or some other identifier to the provisioning device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Worsley with the teachings as in the modified Boyle. The motivation for doing so would have been in order to provision computers in network environments that are not yet secure, or that have limited operational capabilities (Worsley: col. 1, lines 22-24).
As per claim 7, the modified Boyle teaches the method of claim 1.
However the modified Boyle does not explicitly wherein the off-premise device provisioning service system registers a cryptographic identity of the on-premise device to access one or more off-premise solutions, after the communicating operation.
However Worsley teaches:
wherein the off-premise device provisioning service system registers a cryptographic identity of the on-premise device to access one or more off-premise solutions, after the communicating operation (Worsley: col. 7, lines 25-30; the authorization logic may provide an identification of the target computer 106 to the provisioning service/authority 104, and may receive in return an authorization to provision the target computer 106 as well as a designation of a particular boot image 134 that should be provided to the target computer 106…col. 7, lines 42-47; the provisioning device 102 may notify the provisioning service/authority 104 that certain credentials have been issued to a target computer 106, and may also provide an identification of the target computer 106 such as a MAC (media access control) address of the target computer 106…col. 10, lines 9-12; Security measures, including authentication and encryption procedures, may be used to ensure that only authorized devices are able to access the provisioning service/authority 104…col. 11, lines 38-42; An action 308 comprises identifying the connected target computer 106. For example, the target computer 106 may be configured to boot from the connected provisioning device 102, and during this process may report its MAC address or some other identifier to the provisioning device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Worsley with the teachings as in the modified Boyle. The motivation for doing so would have been in order to provision computers in network environments that are not yet secure, or that have limited operational capabilities (Worsley: col. 1, lines 22-24).
Regarding claims 10-14, they are substantially similar to claims 3-7, respectively, and are rejected in the same manner, the same arts and reasoning applying.
Regarding claims 17-20, they are substantially similar to claims 3 and 5-7, respectively, and are rejected in the same manner, the same arts and reasoning applying.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Publication 2003/0070063) [Applicant’s IDS], in view of Narasimhan et al. (U.S. Publication 2012/0179802), and further in view of Aiken et al. (U.S. Publication No. 2019/0179610).
As per claim 21, the modified Boyle teaches the method of claim 1, wherein the operation of provisioning provisions the on-premise device for user with on-premise resources while the network connection is disconnected (Boyle: paragraphs 0030-0032; server configures device for network communication…If the central server is not available, a refusal (370) or no message at all is received from the central server. At this point, if a cable modem profile is not received from the directory server 310, then a locally cached copy of the last known configuration file created from a cable modem profile received from the directory server 310 is retrieved from local storage. When the central server (remote server) is not available (disconnected) to provide the configuration file (resource), the configuration file is retrieved from local storage (on-premise)). 
However the modified Boyle does not explicitly mention wherein the on-premise resources include another on-premise device operable to work with the on-premise device over the on-premise communications network based on the provisioning.
However Aiken teaches:
wherein the on-premise resources include another on-premise device operable to work with the on-premise device over the on-premise communications network based on the provisioning (Aiken: paragraphs 0015, 0025, 0030,  and figs. 1-2; hub device may turn on a light in the environment based upon local natural language component rather than remote processing of speech. The light is another on-premise device operable to work with the on-premise device of the hub).
Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Boyle and the on-premise resources including another on-premise device in order to allow a device to work with a second device even in instances when a wide area network connection is unavailable to the device (Aiken: paragraph 0014).

REMARKS
	Applicant submitted arguments to overturn the rejection on 05/17/2022. The examiner maintains the rejections, see remarks below. 
Examiner begins by correcting the record. Applicant states in the Interview Summary section of the Remarks, page 8, that “The Examiners appeared to indicate that the references presented do not teach an on-premise device”. That is not accurate. Examiners stated that if more particular limitations on location – one example discussed was that Applicant posits these devices are on an oil rig – those limitations would require a new reference that would be easily found. Primary Examiner Celani did state that the physical location of devices is largely irrelevant to one of ordinary skill in computer networking. The relevant question is whether two devices have a communication channel. If the channel exists the devices can communicate whether they are “on premises” or nearby or a thousand miles away. The instant claims are obvious because one of ordinary skill would have recognized that communication connections can be broken and would take steps to prepare for such a contingency.

The applicant Argues:
Argument 1:  Applicant argues that “[T]he Boyle reference fails to teach any of the claim 1 method operations”. Applicant further states “Any alleged uncited reference would have to demonstrate that the provisioning records are transmitted from the DHCP server and then are used by the local server of the theoretical reference to be presented to provision the devices connected to the local server when a connection between this alleged server and the Boyle DHCP server was severed”. Remarks – pages 8-11.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Applicant misunderstands both the reference and the law. Examiner begins with the Boyle reference. The Boyle reference discloses “a local server” connected to “a central server.” The central server “in one embodiment is a remote server” (paragraph  0028). While Boyle does not expressly use the terms “on/off premises” the use of local versus remote/central terminology certainly suggests on and off premises. But Boyle is not cited for a device that is on-premises.
When a connection between the local server and the central server is available, configuration profile information is retrieved from the central server. When the central server is unavailable “the computer program consults a locally stored data file of known configuration files for the access devices, and retrieves a last known configuration file for the particular access device” (paragraphs 0025, 0028).
Applicant appears to agree that the configuration file is used to provision a device, as Applicant argues that the DHCP server which gets the configuration information (whether it is the older, locally stored version or a freshly-retrieved version from the central server) performs a provisioning. (See Remarks, page 9; “Boyle only ever teaches one provisioning service, the DHCP server”).
The central server in Boyle is a [remote] device provisioning system, because it serves configuration files for provisioning. Applicant apparently construes “provisioning service” solely as the DHCP server sending configuration information to gateway, but Applicant provides no reason that this is the broadest reasonable interpretation of that term. Applicant’s own specification disagrees, as Spec, paragraph [0021] states that authentication is part of provisioning (“As part of the on-premise provisioning, the on-premise DPS attempts to authenticate the new on-premise device”) and further that “[o]ther provisioning operations may also be employed, including without limitation, setting and enforcing policies, setting SSIDs, storing local SSIDs and credentials, and other operational parameters”. Applicant provides no reason that sending updated configuration data from the central server to the local (DHCP) server is not also “device provisioning”.
Therefore Boyle has a connection between on an on-premise gateway system with an off-premise device provisioning system. The central server “communicat[es] one or more device provisioning records” to the local server. The local server uses this stored, older configuration information when there is no connection to the central server, which is a disconnection between the on-premise network and the off-premise network. Applicant does not appear to dispute that the DHCP server responds to a discovery request, receives a provisioning request and, while the network connection is disconnected, provisions the device using the older configuration information that is locally stored.
Boyle largely renders obvious on its own. The main issue that Applicant previously complained of is that Boyle’s “local” devices are not necessarily on premises. Examiner agreed, which is why Examiner issued a second non-final to cite Narasimham. Applicant appears to acknowledge this at Remarks, page 10, but responds that there is no motivation to move the server on premises. But Examiner cited a motivation – an on-premise device would allow for interfacing with cloud services using a secure connection. Further, as Examiners stated during the interview, Narasimham discloses that one of skill may have a device on premises. Examiner is not required to present a teaching, suggestion or motivation for storing a device on premises. Examiner is merely required to provide a rationale as to why it is obvious. The art knew of storing devices on premises for predictable results, and therefore the difference in location between Boyle and the claims is a simple substitution of location. It simply is not relevant what the Boyle reference anticipates, as this is not an anticipation rejection. The question is what the combination renders obvious. One of skill, after reading Narasimham, would have recognized that the DHCP server functionality could have been put into a device that was on premises for predictable results and, as Narasimham makes clear, for an identified benefit.
This issue pervades Applicant’s response – Applicant continually asserts what Boyle explicitly does and not what would have been obvious to one of ordinary skill after reading the combination. The notion that one of skill would not have recognized that devices could have been stored “on premises” is unreasonable for at least the reason that prior to the wide adoption of the internet all devices were stored on premises, the art knew that and the art knew the benefits and the drawbacks of co-locating or separating devices. Similarly, to the broader argument (“[T]he references fail to motivate a person skilled to use the references to teach an on-premise provisioning service”). Examiner points out that Boyle, paragraph 0004 explicitly states “There are instances when a central server storing configuration profiles and configuration information is not available. Such times include, by way of example only and not by way of limitation, situations in which a power outage has occurred or a communication line has been cut”. In other words, the art expressly realized the same problem Applicant does - that a remote device may not be reachable because a communication line has been cut - and came up with the exact same response – duplicating functionality by storing remote data locally. Narasimham discloses a particular setup that one of skill would recognize this technique applies to – when there are on-premise customer devices that are connecting to an external network. Examiner finds the argument that there is no motivation for moving a device on-premises unpersuasive given that the references evidence (1) a danger of failure in communication lines and (2) the ability to store devices on-premises.
The combination renders obvious provisioning with an on-premise device using communicated provisioning records from an off-premise system when there is no network connection. 
At Remarks, page 11, Applicant finally reaches a discussion of Narasimham, which the record is clear was cited for the purpose of teaching “on premises.” Applicant’s complaint about Narasimham is that Narasimham does not anticipate the entirety of multiple limitations by itself (“Narasimhan fails to teach anything concerning provisioning devices with either an off-premise device provisioning service or an on-premise device provisioning service…”). That is not even a cognizable complaint against a secondary reference in an obviousness rejection. Applicant does not dispute that Narasimham teaches an on-premises device, which is what it was cited for. Consequently, Applicant’s argument is unpersuasive because it is not directed to the rejection made.
The arguments against Claim 1 are unpersuasive, and Examiner maintains the obviousness rejection to Claim 1. Amended Claim 21 is taught above. The remaining arguments are dependent upon Claim 1 being nonobvious and are therefore moot. All claims remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449